 37325 NLRB No. 21UNITED PARCEL SERVICE1Member Higgins dissented and noted that he would deny review.2The record does not disclose the precise number of administrativeassistants employed nationwide.3There are 16 types of administrative assistants within the Kansasdistrict; 5 types are employed within the Petitioner™s jurisdiction.United Parcel Service and International Brother-hood of Teamsters Local 795, Petitioner. Case17ŒUCŒ201November 7, 1997DECISION ON REVIEW AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXANDHIGGINSOn January 24, 1997, the Board granted the Peti-tioner™s Request for Review1of the Regional Direc-tor™s Decision and Order dismissing the petition to
clarify the bargaining unit to include administrative as-
sistants employed within the territorial jurisdiction of
the Petitioner. The Board directed that the Order be
served on Teamsters United Parcel Service National
Negotiating Committee (TUPSNNC), Party to the Con-
tract, which was requested to file a Statement of Posi-
tion. Thereafter, TUPSNNC filed a Statement of Posi-
tion urging the Board to reverse the Regional Direc-
tor™s decision and to process the instant petition. In ad-
dition, the Employer, United Parcel Service (Employer
or UPS), resubmitted its posthearing brief to the Re-
gional Director as its brief on review.The issue raised on review is whether it is appro-priate to accrete solely those administrative assistants
employed within the Petitioner™s territorial jurisdiction,
who compose only a small part of the employees in
those classifications employed in the nationwide bar-gaining unit. Having carefully reviewed the entire
record, the Board has decided to affirm the Regional
Director™s dismissal of the petition for the reasons stat-
ed in the decision and order (pertinent parts of which
are attached as an appendix) and for the additional rea-
sons set forth below.In 1979, the Employer and the International Brother-hood of Teamsters executed their first National Master
Agreement consolidating all previously recognized
local units into a single nationwide bargaining unit.
Prior to 1979, approximately 220 local unions of the
Teamsters had individual bargaining relationships with
various UPS facilities located throughout the country.
See United Parcel Service, 303 NLRB 326 (1991),enfd. 17 F.3d 1518 (D.C. Cir. 1994), cert. denied 115
S.Ct. 722 (1995). Thus, the parties have operated under
a single nationwide bargaining unit for nearly 20 years.
The employees in the nationwide unit are represented
jointly by TUPSNNC and the Teamster Local Unions.UPS™ nationwide operations are divided into 68 dis-tricts. The State of Kansas constitutes one such district.
The Petitioner represents the employees employed at
certain Kansas facilities that are within its territorial ju-
risdiction. Three other Teamster Local Unions alsorepresent employees working at UPS facilities withinthe Kansas district.UPS employs nationwide in excess of 800 individ-uals classified as administrative assistants.2None ofthese administrative assistant positions has been in-
cluded in the bargaining unit in the past. There are 163
administrative assistants employed within the Kansasdistrict. The Petitioner seeks to accrete only the 14 ad-
ministrative assistants who are employed within the
Petitioner™s territorial jurisdiction.Within the administrative assistant classification,there are different types of positions with specified du-
ties.3Each type of administrative assistant performsthe same duties regardless of location. For example, a
loss prevention administrative assistant employed at
the Employer™s Pittsburgh, Kansas, facility performs
the same functions as a loss prevention administrative
assistant employed at the Employer™s Pittsburgh, Penn-
sylvania, facility.The Regional Director observed that the 14 adminis-trative assistants sought by the Petitioner comprise
only a small part of the employees in that classification
nationwide, and concluded that it ‚‚would not be ap-
propriate to include only some of these positions in the
nationwide bargaining unit while leaving others out of
the bargaining unit.™™ Accordingly, he dismissed the
petition.The Regional Director™s conclusion is in accord withBoard precedent. ‚‚An accretion, as the term has been
employed by the Board and the courts, is merely the
addition of new employees to an already existing
group or unit of employees.™™ Gould, Inc., 263 NLRB442, 445 (1982). If, however, the employees sought to
be included ‚‚have a close community of interest with
other ... employees who are not sought but perform

similar functions,™™ the Board will not permit accretion.
Armstrong Rubber Co., 180 NLRB 410, 411 (1969).Here, the administrative assistants sought to beadded to the nationwide unit are limited to those work-
ing at facilities within the jurisdiction of the Petitioner.
There are employees in similar positions at other UPS
facilities throughout the country who have similar du-
ties, yet the petition does not seek to include them.
Under the principles set forth above, and given the na-
tionwide scope of the unit, we find that the Regional
Director correctly dismissed the unit clarification peti-
tion due to the failure to include other employees with
like functions and interests. Stable and efficient labor
relations would not be promoted by fragmenting the
employees in the administrative assistant classification
and adding some, but not all, to the nationwide unit.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00037Fmt 0610Sfmt 0610D:\NLRB\325.004APPS10PsN: APPS10
 38DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4The Petitioner and TUPSNNC rely on a March 22, 1996 decisionand order by the Regional Director for Region 8 which clarified the
bargaining unit to include all administrative assistants assigned to
one of the Employer™s Ohio facilities. United Parcel Service, Inc.,8ŒUCŒ302. On August 8, 1996, the Board denied the Employer™s re-
quest for review. However, that case, unlike this one, did not raise
the issue of whether accreting a small proportion of the administra-
tive assistant classification would be contrary to the nationwide
scope of the unit.1In pointing out the fact that local units differ from one anotherwith respect to employee composition, I am not, as the majority
claims, ‚‚focusing on the situation as it existed in 1979.™™ Instead,
I am emphasizing differences which exist today. And it is in rec-
ognition of those differences that I think clarification on a local level
is appropriate.We find no merit in our dissenting colleague™s argu-ments in favor of accreting the administrative assist-
ants on a piecemeal basis. First, he contends that be-
cause the nationwide unit is not uniform with respect
to a different classification (operations clerks), he
would not require uniformity with respect to the ad-
ministrative assistant classification. However, the
mixed treatment of the operations clerk classification is
essentially an anachronism attributable to the parties™
decision in 1979 to consolidate the numerous local
units into a single nationwide unit. At that time, oper-
ations clerks were included in some local units, while
excluded from others. Consequently, the consolidation
of the local units resulted in certain operations clerks
being placed in the nationwide unit and other oper-
ations clerks being excluded from the nationwide unit.
In our view, differences that existed at the local level
nearly 20 years ago with respect to the operations clerk
classification are scarcely a sufficient basis for a deci-
sion today to accrete a fragment of the administrative
assistant classification into a small portion of the na-tionwide unit.Second, our dissenting colleague states that hewould litigate the unit placement of administrative as-
sistants on a local-by-local basis because not all ad-
ministrative assistant positions exist at every location.
Again, our dissenting colleague is focusing on the situ-
ation as it existed in 1979 when there were numerous
local bargaining units. Because the bargaining unit in
1997 is nationwide in scope, the variation in the num-
ber of administrative assistant positions existing at
each location is irrelevant.Finally, our dissenting colleague claims that to clar-ify the bargaining unit on a nationwide basis would
place an undue strain on the Board™s limited resources.
We disagree. Given the fact that each type of adminis-
trative assistant performs the same duties regardless of
location, it could as well be argued that clarifying the
unit on a local-by-local basis would result in much du-
plicative and wasteful litigation. In any event, the
Board™s responsibility to promote stable labor relations
must take precedence over considerations of adminis-
trative convenience. Processing the instant petition
would clearly be inconsistent with the parties™ practice
since 1979 of bargaining on the basis of a single na-
tionwide unit.4Accordingly, the petition must be dis-missed.ORDERThe petition is dismissed.CHAIRMANGOULD, dissenting.Contrary to my colleagues, I would reverse the Re-gional Director, reinstate the petition, and remand the
case for further processing.The Regional Director dismissed the instant unitclarification petition because the Petitioner (Local 795)
seeks to include in the existing nationwide unit only
those positions classified as administrative assistants
who are employed at facilities within its territorial ju-
risdiction. Since the petitioned-for employees comprise
only a small part of the administrative assistants em-
ployed nationwide, the Regional Director found it in-
appropriate to include some of these positions while
leaving others outside of the unit.By affirming the Regional Director, my colleagueshave determined that the only acceptable method of
clarifying the existing unit is on a nationwide basis. I
disagree.Prior to the formation of the current bargaining unit,approximately 220 local unions represented separate
local bargaining units at various Employer facilities
throughout the country. Some of these units included
operations clerks while others did not. In 1979 when
the parties created the nationwide unit, the contract
covered only those clerks who had previously been
represented. To date, the unrepresented operations
clerks remain outside the unit. See United Parcel Serv-ice, 303 NLRB 326 (1991). Consequently, since thenationwide unit is itself not uniform, i.e., some classi-
fications of employees are included in some facilities
and excluded at others, I would not require uniformity
with respect to the administrative assistant classifica-
tions.In addition, not all administrative assistant classifica-tions exist at every location or within the territorial ju-
risdiction of the various locals which represent these
employees. For example, in the territorial jurisdiction
represented by Local 795, there are only 5 separate ad-
ministrative assistant positions; in the Kansas district,
there are 16 different types of administrative assistants.
Thus, although there are similar administrative assist-
ant positions throughout the country, each local rep-
resents a different grouping of these classifications.
These variations also destroy the uniform nature of the
nationwide bargaining unit, and therefore I would liti-
gate the unit placement of administrative assistants on
a local by local basis.1VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00038Fmt 0610Sfmt 0610D:\NLRB\325.004APPS10PsN: APPS10
 39UNITED PARCEL SERVICELastly, to litigate in one proceeding the numerousadministrative assistant positions which cover hundreds
of employees across the country would result in an un-
necessary strain on the Board™s limited resources. Al-
though a decision to litigate each local separately
might result in numerous unit clarification petitions,
these cases could be easily and efficiently handled by
the Board™s Regional Offices. In fact, by ruling on the
unit placement issues in this proceeding, the Regional
Director would be setting a standard with respect to
the positions at issue here which could then be applied
in subsequent cases involving these and perhaps other
administrative assistant classifications.Accordingly, although it might be desirable in somesituations to require that accretion encompass all indi-
viduals in a classification rather than only some, I donot find this principle controlling where, as here, the
unit is a nationwide bargaining unit with hundreds of
employees in dispute, the classifications included in
the unit vary from location to location, and some of
the positions sought to be accreted are present at some
locations but not others. I would, therefore, reverse, re-
instate the petition, and remand the case to the Re-
gional Director to determine whether the administrative
assistant classifications sought by Petitioner Local 795
within its geographical territory have a sufficient com-
munity of interest to be accreted to the unit.APPENDIXDECISION AND ORDER....The Petitioner seeks to clarify the exisiting unit by includ-ing the classification of administrative assistants who work in
facilities within the jurisdiction of the Local Union.The Employer is engaged in the interstate transportationand distribution of parcels. The Employer has maintained a
bargaining relationship with the International Brotherhood of
Teamsters and its affiliated local unions since 1919. In 1979,
the International Union and the Employer executed their first
National Master Agreements consolidating bargaining units
throughout the country into one nationwide bargaining unit.
Thus, under article 2, section 1 of the current National
Agreement, which is effective by its terms from August 1,
1993, through July 31, 1997, it is provided that:All employees, Unions and the Employer covered bythis Master Agreement and the various Supplements,
Riders and Addenda thereto shall constitute one (1) bar-
gaining unit. It is understood that the printing of this
Master Agreement and the aforesaid Supplements Rid-
ers and/or Addenda in separate agreements is for con-
venience only and is not intended to create separate
bargaining units.The language in the first sentence quoted above is repeatedin article 3, section 1 of the contract, which is the recogni-
tion clause. The two preceding National Agreements, dating
back to 1987, contained identical provisions. The parties inthe instant matter also operate under a Central Conference ofTeamsters Supplemental Agreement. That supplement makes
no referenceto the description of the bargaining unit.The bargaining unit defined in the National Agreement, ar-ticle 1, section 2, encompasses feeder drivers, package driv-
ers, sorters, loaders, unloaders, porters, office clerical clerks,
mechanics, maintenance personnel, car washers, employees
in the Employer™s air operation, and, to the extent avowed
by law, employees in the export and import operations per-
forming load and unload duties. Additionally, the agreement
indicates that, effective August 1, 1987, employees who are
assigned to package center operations, hub center operations,
and/or air hub operations who handle and progress merchan-
dise are included in the unit. The agreement excludes super-
visors from the unit.The Petitioner represents the employees and administersthe National Agreement at facilities located in Parsons,
Wichita, Hutchinson, Great Bend, Dodge City, and Garden
City, Kansas, all of which are within its territorial jurisdic-
tion. Under the Employer™s organizational structure, the State
of Kansas comprises a separate district. Within that district,
there are three other Teamsters Local Unions, Locals 823
(Pittsburg, Kansas), 696 (Lawrence, Topeka, Ottawa, Empo-
ria, Manhattan, Salina, Hays, and Colby, Kansas) and 41
(Kansas City and Lenexa, Kansas) that represent employees.The administrative assistant position is a broad classifica-tion which encompasses various jobs (or different types of
administrative assistants) with specified duties. Within the fa-
cilities located in the jurisdiction of Local 795, there are 14
administrative assistants employed by the Employer, in five
different jobs, who are in issue. Those jobs are revenue audi-
tor, air administrative assistant, hazardous materials auditor,
international auditor, and package center administrative as-
sistant. Additionally, the Petitioner seeks to include in the
unit five administrative assistant positions (two revenue audi-
tor positions, one air position, and one package center posi-
tion) that are occupied by temporary employees employed by
another employer, Norrell. Within the Employer™s district of
Kansas, there are employees at other facilities outside the ter-
ritorial jurisdiction of Local 795 who work in the positions
of air administrative assistant, hazardous material auditor,
and package center administrative assistant. On the whole,
there are 16 different types of adrmnistrative assistants
throughout the district of Kansas, encompassing 163 employ-
ees. There are similar administrative assistant positions at fa-
cilities of the Employer throughout the nation. None of these
positions have been included in the bargaining unit in the
past.The revenue auditor administrative assistant position wasfirst established and filled in the Kansas district in 1987. The
duties of that position, which have not changed significantly
since its inception, involve checking packages to see that
customers have assessed themselves the proper shipping
charge. Many of the Employer™s customers bill themselves
for shipping charges and the revenue auditor protects against
lost revenue from under charging by customers. There is one
revenue auditor in Wichita, as well as two temporary em-
ployees in Wichita, who perform these duties.The air administrative assistant position was first estab-lished in the Kansas district in March 1992. The duties of
that position include recording the arrival times of aircraft.
the aircraft number, the number of packages on the aircraft,VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00039Fmt 0610Sfmt 0610D:\NLRB\325.004APPS10PsN: APPS10
 40DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2The parties stipulated that none of the administrative assistants atissue are supervisors as defined in Sec. 2(11) of the Act.3Additionally, with regard to the air administrative assistants andthe revenue auditors, it would be inappropriate to accrete those posi-
tions in any event as they were in existence and excluded from the
bargaining unit at the time the current collective-bargaining agree-
ment was entered into. Wallace-Murray Corp., 192 NLRB 1090(1971); Plough, Inc., 203 NLRB 818 (1973); Union Electric Co.,217 NLRB 666 (1975).and the number of packages bound for other Employer cen-ters. These employees notify the management personnel of
the arrival of aircraft so they will know when to expect their
merchandise. They track the weight and placement of pack-
ages on aircraft for FAA record keeping purposes. There is
one person in this position in Wichita and one in Kansas
City, as well as one temporary employee in Wichita.The hazardous material auditor position was first estab-lished in August 1995. It was created in response to a settle-
ment with OSHA, whereby the Employer committed to in-
crease its audits of hazardous materials. The duties of the po-
sition are to insure that hazardous packages are properly la-
beled and packaged. There is one person in this classification
in Wichita, one in Lenexa, and one in Kansas City.The international auditor was first established in the Kan-sas district in July 1995. The duties of that position include
checking international packages to assure that the proper
documentation is affixed to the package. The purpose ofthat
job is to assure that there is not a problem with customs that
would delay the shipping of a customer™s package. There is
only one employee in this position, who is located at the
Wichita facility.The package center administrative assistants were first es-tablished in the Kansas district in June 1995. These positions
are designated as ‚‚AM™™ or ‚‚PM,™™ depending on the time
of day that they work. The duties are slightly different for
each, due to the status of deliveries at different times of the
day. The PM employees upload from the driver™s hand-heldcomputer (called a Delivery Information Acquisition Device,
or DIAD) the delivery information recorded throughout the
day by the driver. Those employees also retrieve the drivers
time card, which is stored on the DIAD, and review it for
completeness. They check on some customer complaints byreviewing information stored in the DIAD. The AM employ-ees dispatch2air drivers, check on some customer com-plaints, file driver vehicle inspection reports, and obtain fuel
usage information from the computer for reconciliation pur-
poses. There are 25 package center administrative assistants
throughout the district of Kansas, including one temporary
(employed by Norell) and 10 permanent employees at facili-
ties within the Petitioner™s territorial jurisdiction.As is evident from the above, the Petitioner seeks to in-clude in the existing nationwide unit only those administra-
tive assistants, whether employed by the Employer or a tem-
porary employment agency, who are employed at facilities
within the territorial jurisdiction of the Local Union. Those
employees comprise only a small part of the employees in
the same classifications throughout the country. As the
record demonstrates, many identical positions exist even
within the Employer™s district of Kansas, which encompasses
those facilities sought by the Petitioner. It would not be ap-
propriate to include only some of these positions in the na-
tionwide bargaining unit while leaving others outside the
unit.3Thus, the unit will not be clarified to include the ad-ministrative assistants as requested in the Petition.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00040Fmt 0610Sfmt 0610D:\NLRB\325.004APPS10PsN: APPS10
